DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, and 6-8 are allowable. The restriction requirement between species , as set forth in the Office action mailed on October 8, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2, and 4 are rejoined as they depend upon allowed claim 1. Claim 21, directed to a different species is no longer withdrawn from consideration because the claim(s) requires all the allowable limitations of the allowable claim 1 (see Allowable Subject Matter, and Reasons for Allowance below). Based upon the above, claims 2, 4, 21-24, 27-29 are no longer allowed
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-4, 6-8, 21-24, and 27-29 are allowed. The claims will be renumbered as 1-14.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Morton on April 12, 2021.

The application has been amended as follows: 

1.	(Currently Amended)	A method for communication, the method comprising:
in an avalanche photodiode formed in a silicon layer of a silicon-on-insulator (SOI) substrate, the avalanche photodiode comprising an absorbing region of germanium deposited in the silicon layer, the avalanche photodiode further comprising an anode, a cathode, an N-doped region, a P-doped charge region that extends beneath the absorbing region, and a multiplication region that are defined in silicon of the silicon layer, wherein the multiplication region is arranged between the N-doped region and the P-doped charge region, wherein oxide interfaces are at opposing surfaces above and below the silicon layer and contact the anode and the cathode: 
absorbing a received optical signal in the absorbing region to generate carriers; and
directing the carriers through the P-doped charge region, the multiplication region, and the N-doped region toward a center of the cathode defined along a height of the silicon layer between the opposing surfaces using doping profiles in the N-doped region and the P-doped charge region that vary along the height.

2.	(Previously Presented)		The method according to claim 1, wherein the doping profiles in the N-doped region and the P-doped charge region have a peak concentration at a center height of the silicon layer. 

3.	(Previously Presented)	The method according to claim 1, wherein the doping profile in the N-doped region has a peak concentration at the center height, and wherein the doping profile in the P-doped charge region has a minimum concentration at the center height.

4.	(Previously Presented)		The method according to claim 1, wherein the avalanche photodiode comprises a waveguide photodiode.

5.	(Canceled)	

6.	(Previously Presented)	The method according to claim 1, wherein the P-doped charge region directly contacts the multiplication region and lateral and bottom surfaces of the absorbing region.  

7.	(Previously Presented)	The method according to claim 6, wherein the P-doped charge region also directly contacts a lateral surface of an intrinsic or lightly doped layer that is arranged below the absorbing region.  

8.	(Previously Presented)	The method according to claim 1, further comprising:
multiplying the carriers through impact ionization that is centered at a center height of the silicon layer. 

9-20.		(Canceled)	

21.	(Currently Amended)	An apparatus comprising:
an avalanche photodiode formed in a silicon layer of a silicon-on-insulator (SOI) substrate, the avalanche photodiode comprising:
an absorbing region of germanium deposited in the silicon layer; and
an anode, a cathode, an N-doped region, a P-doped charge region that extends beneath the absorbing region, and a multiplication region that are defined in silicon of the silicon layer, wherein the multiplication region is arranged between the N-doped region and the P-doped charge region;
a first oxide layer contacting a top surface of the silicon layer, wherein the first oxide layer contacts the anode and the cathode; and
a second oxide layer contacting a bottom surface of the silicon layer, wherein the second oxide layer contacts the anode and the cathode,
	wherein doping profiles in the N-doped region and the P-doped charge region vary along a height of the silicon layer between the top surface and the bottom surface, and
	wherein, as carriers are directed through the P-doped charge region, the multiplication region, and the N-doped region toward the cathode, the doping profiles direct the carriers toward a center of the cathode defined along the height of the silicon layer.

22.	(Previously Presented)		The apparatus of claim 21, wherein the doping profiles in the N-doped region and the P-doped charge region have a peak concentration at a center height of the silicon layer.

23.	(Previously Presented)		The apparatus of claim 21, 
wherein the doping profile in the N-doped region has a peak concentration at the center height, and
wherein the doping profile in the P-doped charge region has a minimum concentration at the center height.

24.	(Previously Presented)		The apparatus of claim 21, wherein the avalanche photodiode comprises a waveguide photodiode.

25, 26.	(Canceled)	

27.	(Withdrawn)		The apparatus of claim 21, 
wherein the P-doped charge region directly contacts the multiplication region and lateral and bottom surfaces of the absorbing region. 

28.	(Previously Presented)		The apparatus of claim 27, wherein the P-doped charge region also directly contacts a lateral surface of an intrinsic or lightly doped layer that is arranged below the absorbing region.  

29.	(Previously Presented)		The apparatus of claim 21, wherein the multiplication region is configured to multiply the carriers through impact ionization that is centered at a center height of the silicon layer. 

30.	(Canceled)		 

31.	(Canceled)	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach that the relationship between all of the layers, such as the relationship claimed in…
Claim 1: wherein oxide interfaces are at opposing surfaces above and below the silicon layer and contact the anode and the cathode; and
Claim 21: a first oxide layer contacting a top surface of the silicon layer, wherein the first oxide layer contacts the anode and the cathode; and
a second oxide layer contacting a bottom surface of the silicon layer, wherein the second oxide layer contacts the anode and the cathode,
In addition, Examiner understands oxide interface to mean, and be synonymous with, an oxide layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822